The State




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 4, 2014

                                    No. 04-14-00039-CR

                                    James FERNANDEZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                 Trial Court No. 12716-CR
                        Honorable Stephen B. Ables, Judge Presiding


                                       ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to June 13, 2014.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court